UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – December 31, 2015 Item 1: Reports to Shareholders Annual Report | December 31, 2015 Vanguard Market Neutral Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles : Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 10 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 31 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended December 31, 2015 Total Returns Vanguard Market Neutral Fund Investor Shares 5.41% Institutional Shares 5.52 Citigroup Three-Month U.S. Treasury Bill Index 0.03 Alternative Equity Market Neutral Funds Average -0.30 Alternative Equity Market Neutral Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2014, Through December 31, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Market Neutral Fund Investor Shares $11.50 $12.12 $0.002 $0.000 Institutional Shares 11.45 12.07 0.012 0.000 1 Chairman’s Letter Dear Shareholder, After all was said and done, 2015 turned out to be disappointing for investors in stocks as well as bonds and commodities. But it was a good year for Vanguard Market Neutral Fund, which seeks to provide long-term capital appreciation while limiting exposure to general stock market risk . For the 12 months ended December 31, 2015, the fund returned 5.41% for Investor Shares and 5.52% for the lower-cost Institutional Shares. Although it lagged the results of its comparative standards in the first six months of the year, your fund more than caught up in the second half and outpaced the average return of peer funds by more than 5 percentage points for the year. The benchmark Citigroup Three-Month U.S. Treasury Bill Index returned 0.03% as short-term interest rates remained anchored near zero for most of the year. Your fund’s advisor, Vanguard Quantitative Equity Group, especially added value with its strategy and selections within the energy and industrials sectors. Financials and consumer-oriented stocks held back the fund’s total return. Despite troubles, U.S. stocks eked out a seventh year of gains U.S. stocks returned 0.48% for the 12 months. Although the broad market recorded its worst performance since 2008, it still posted gains for the seventh straight calendar year, thanks to dividends. 2 U.S. stocks rose modestly over the first half of the year but slid in August and September as concerns mounted that China’s economic slowdown would spread globally. Falling oil and commodity prices also affected economies and markets across the world, for better or worse. Central banks in Europe and Asia bolstered their stimulus efforts against weak growth and low inflation. And in December, the Federal Reserve ended months of uncertainty when it raised the target for short-term interest rates to 0.25%–0.5%. International stocks returned about –5%, restrained by the U.S. dollar’s strength against many foreign currencies. In many countries, returns were positive in local currencies, but emerging markets declined in both dollars and local currencies. U.S. bonds ended the year with a slender advance The broad U.S. taxable bond market gained 0.55%; interest income accounted for the modestly positive 12-month result. The yield of the 10-year Treasury note ended December at 2.30%, up only slightly from 2.19% a year earlier. (Bond prices and yields move in opposite directions.) But the yields of shorter-term bonds rose more, especially in the second half of the year as investors anticipated a Market Barometer Average Annual Total Returns Periods Ended December 31, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.92% 15.01% 12.44% Russell 2000 Index (Small-caps) -4.41 11.65 9.19 Russell 3000 Index (Broad U.S. market) 0.48 14.74 12.18 FTSE All-World ex US Index (International) -4.72 2.04 1.48 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.55% 1.44% 3.25% Barclays Municipal Bond Index (Broad tax-exempt market) 3.30 3.16 5.35 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.02 0.04 CPI Consumer Price Index 0.73% 1.00% 1.53% 3 rate increase. For example, the 1-year Treasury yield climbed from 0.22% a year ago to 0.60%. Investors focused on the Fed’s stance on short-term interest rates and alternately embraced or avoided safe-haven assets, depending on the stock market’s strength. At times, bonds benefited from demand for a safe haven amid concerns including Greece’s fiscal crisis. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –6.02%, reduced by the dollar’s strength. Without this currency effect, returns were modestly positive. Despite the Fed’s December move, returns for money market funds and savings accounts remained limited by the 0%–0.25% level that had been in place for much of the past seven years. Vanguard’s outlook for investors: Not bearish, but cautious In Vanguard’s recently published global economic and investment outlook, Global Chief Economist Joseph Davis and his team discuss various market and economic events 2016 may bring, along with challenges and opportunities for investors. Our forecast includes “frustratingly fragile” economic growth and more modest long-term returns from the global stock and bond markets. The report cautions that for the decade ending 2025, returns for a balanced portfolio are likely to be moderately below historical averages. Our simulations indicate that the average annualized returns of a 60% equity/40% bond portfolio for the decade are most likely to be centered in the 3%–5% range after inflation, below the actual average after-inflation return of 5.5% for the same portfolio since 1926. Even so, Vanguard’s steadfast belief in its principles for investing success—focusing on clear goals, a suitable asset allocation, low costs, and long-term discipline—remains unchanged. For more information about our expectations and the probability of various outcomes, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/research. IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from VCMM, derived from 10,000 simulations for U.S. equity returns and fixed income returns. Simulations as of September 30, 2015. Results from the model may vary with each use and over time. For more information, please see page 6. 4 Long and short positions combined to produce another successful year Traditional actively managed equity mutual funds follow a “long-only” investment strategy, which means their advisor buys and holds stocks because their prices are expected to rise. In contrast, Vanguard Market Neutral Fund follows a “long-short” strategy: In addition to buying stocks that are expected to appreciate, the advisor, Vanguard Quantitative Equity Group, sells stocks that are expected to decline—or to underperform those held long. When selling short, the advisor doesn’t actually hold the stocks; instead, stocks are borrowed and then sold in the hopes of returning them at a lower price. (Short-selling is one of the strategies used in Vanguard Alternative Strategies Fund, which launched in August 2015). The goal of the long-short combination is to achieve market neutrality and a return better than that of a risk-free investment. The advisor uses sophisticated computer models, developed and continually refined over many years, to help identify the most and least attractive stocks. Typically, the dollar value of the stocks in the advisor’s short portfolio is about the same as the dollar value of the stocks held long. And the allocations to industry sectors are about the same in both the short and long portfolios, with roughly similar numbers of stocks in each sector. The energy sector, one of the fund’s smaller industry groups, is a good example of how the advisor uses the long-short strategy. During 2015—especially later in Total Returns Ten Years Ended December 31, 2015 Average Annual Return Market Neutral Fund Investor Shares 2.06% Citigroup Three-Month U.S. Treasury Bill Index 1.16 Alternative Equity Market Neutral Funds Average 1.11 Alternative Equity Market Neutral Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 the year—falling oil and gas prices hurt a wide range of energy businesses, not just exploration and production companies and drillers. Not surprisingly, the overall return on the energy stocks in the fund’s long portfolio was negative. The energy stocks sold short, however, declined significantly more, producing a positive total return for the sector. The long-short strategy also worked notably well in industrials, one of the fund’s larger sectors. And, as in 2014, the fund reaped gains from airlines in its long portfolio. Overall, the advisor’s selections in six of the ten industry sectors boosted the fund’s return. Financials were the notable detractor. It’s important to remember that the nature of the fund’s investment strategy means that there will be times when it can significantly lag the broad stock market. “Getting it right” in a long-short strategy means not only buying the stocks that will do well but also selling short those that won’t. Such a strategy can offer diversification benefits by providing returns that aren’t closely correlated with moves of the broad stock market. And it can offer returns higher than those of money market and other short-term investments. Investors should keep their specific situation in mind as they consider the role the fund can play within a portfolio that is already well-diversified across and within asset classes. For more about the advisor’s strategy and the fund’s positioning during the year, please see the Advisor’s Report that follows this letter. Lean and strong years combined to produce solid ten-year results For the ten years ended December 31, the Market Neutral Fund had an average annual return of a bit more than 2%, about 1 percentage point ahead of its comparative standards. As you may recall, the fund IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s primary investment research and advice teams. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the VCMM is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data from as early as 1960. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 6 became a Vanguard fund in 2007, and Vanguard Quantitative Equity Group became its sole advisor in 2010. We’re confident that the group will continue to successfully implement the fund’s long-short strategy. To reach your long-term goals, be realistic and try to save more Although there have been times when it felt as if stocks and bonds were riding a roller coaster, the markets have generally risen in recent years. The broad global stock market in particular has posted some impressive gains since its turnaround began in 2009. But 2015 served as a reminder that markets aren’t always favorable. The U.S. stock and bond markets were barely positive, and international stocks and unhedged bonds finished in the red. In Vanguard’s recently updated long-term look at the economy and markets, our global economists explain why they expect economic growth to remain “frustratingly fragile,” and why their outlook for stock and bond markets is the most guarded since 2006. (For more details, see the box on page 4 and Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) Given these muted expectations, what’s the best course of action? I’ve often encouraged shareholders to focus on the things they can control. That advice holds true today. Consider saving more than you think you may need. That’s one way you can prepare for the volatility that may lie ahead, particularly as markets adjust to changes in policies from the Fed and other central banks. And, as always, investors would be well-served to follow Vanguard’s principles for investing success: • Goals . Create clear, appropriate investment goals. • Balance . Develop a suitable asset allocation using broadly diversified funds. • Cost . Minimize cost. • Discipline . Maintain perspective and long-term discipline. As with saving, each of these principles is within your control, and focusing on them can keep you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 21, 2016 7 Advisor’s Report The broad U.S. equity market returned 0.48% in 2015. Large-capitalization stocks bettered smaller-caps and growth-oriented companies significantly outpaced their value counterparts. The broad U.S. market fared better than international markets, especially those in developing countries. In this environment, Vanguard Market Neutral Fund returned 5.41% for Investor Shares, outperforming its benchmark, the 3-month U.S. Treasury bill, by 5.38%. We like to remind investors that the fund’s strategy is not to outperform the equity market, but rather to be neutral to market conditions and produce investment results that exceed the returns of 3-month Treasury bills. The U.S. economy continued to grow in 2015. Real GDP in the third quarter grew 2.0%, compared with 3.9% in the previous quarter, decelerating mainly because of slowdowns in private inventory investment, exports, and capital spending. Corporate profits decreased 1.6% in the third quarter after rising 3.5% in the second—attractive compared with the rest of the world. A 30% decline in oil prices lifted consumer spending. The job market continued to improve: Nonfarm payroll employment rose by 292,000 in December, and the unemployment rate of 5% was unchanged from the month before. In December, the Federal Reserve raised interest rates for the first time in nearly a decade. Further gradual rate hikes are expected but will depend on economic data. Foreign currencies continued to lose ground against the dollar, which has weighed on emerging markets, especially those with abundant dollar-denominated debt. Last summer, volatility in Chinese markets spread to global stocks as well as commodities, and it recently returned amid poor economic data from the region. Meanwhile, the European Central Bank is expected to continue its stance of accommodative monetary policy as it aims to spur inflation. Although it’s important to understand how overall portfolio performance is affected by the macro factors described above, our investment philosophy and process focus on specific stock fundamentals. We evaluate companies within industry groups to determine relative attractiveness. To do this, we use a strict quantitative process that concentrates on a combination of five factors that analyze valuation and growth. We then construct our portfolio using the results of our stock selection model. The goal is to have little exposure to market movements, thus capturing only our stock selection. We maintain dollar neutrality, keeping the market value of long positions equivalent to our short positions’ market value. In addition, since our stock selection model is done within industry groups, we maintain industry neutrality: Our long exposure in an industry group or sector is the same as our short exposure in it. 8 We also try to be beta neutral (beta is a statistical measure of a portfolio’s sensitivity to stock market performance). A long-only equity portfolio with characteristics similar to the broad market can typically be expected to produce a beta of 1.0, meaning that the portfolio market values changes in line with the stock market. Our process balances our long and short positions in amounts to target a beta around 0.0. We achieved this goal: Through December 2015, the five-year beta for the fund relative to a broad equity benchmark Russell 3000 Index has been 0.02, and the three-year beta has been –0.02. Our stock selection models were effective in identifying the leaders and laggards. The growth and sentiment models were the strongest positive contributors, followed by the quality and management decision signals. Performance was positive on both the long and short side of the portfolio, with the short side contributing more to our results. Stock selection was strongest in industrials, energy, and health care. Long positions in Hawaiian Holdings and JetBlue Airways and short positions in Colfax and Joy Global contributed to our success in industrials. In energy, long positions in Tesoro and Valero Energy and a short position in Bonanza Creek Energy helped. Within health care, long positions in PRA Health Sciences and INC Research Holdings and short positions in Fluidigm and HeartWare International contributed the most to relative performance. Financials, however, were disappointing: Long positions in Investment Technology Group and Santander Consumer USA Holdings as well as a short position in Interactive Brokers Group did not perform as expected and were the largest detractors within this group. We thank you for your investment and look forward to the new year. James D. Troyer, CFA, Principal, Portfolio Manager James P. Stetler, Principal, Portfolio Manager Michael R. Roach, CFA, Portfolio Manager Vanguard Quantitative Equity Group January 21, 2016 9 Market Neutral Fund Fund Profile As of December 31, 2015 Share-Class Characteristics Investor Institutional Shares Shares Ticker Symbol VMNFX VMNIX Total Expense Ratio 1 1.64% 1.54% Management Expenses 0.19 % 0.09% Dividend Expenses on Securities Sold Short 2 1.21
